John J. Dillon, J.
The sole issue to be determined is whether or not the provisions contained in subdivision 3 of 308 CPLB relating to substituted service of process are applicable to a matrimonial action. The language contained in section 232 of the Domestic Belations Law is derived from section 1167 of the former Civil Practice Act and it specifically provides that in a matrimonial action a defendant may be served either personally or by publication pursuant to an order. The statute does not allude to any other mode of service of process and the courts have construed this to mean that substituted service is not available in a matrimonial action (Purvis v. Purvis, 167 App. Div. 717; Weiss v. Weiss, 227 App. Div. 757).
Accordingly, the motion for judgment under paragraph 8 of subdivision (a) of 3211 CPLB on the ground that the court does not have jurisdiction of the person of the defendant is granted. The plaintiff’s motion for affirmative relief must fail for the reason hereinabove stated.